Citation Nr: 9928849	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  92-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1972 to 
November 1974.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1991, by the San Juan, Puerto Rico Regional Office 
(RO), which denied service connection for an acquired 
psychiatric disorder.  The notice of disagreement with this 
determination was received in February 1992.  The statement 
of the case was issued in April 1992.  The substantive appeal 
was received in April 1992.  The veteran and his father 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in April 1992.  A transcript of the hearing 
is of record.  A hearing officer's decision was entered in 
May 1992.  A supplemental statement of the case was issued in 
May 1992.  The appeal was received at the Board in November 
1992.  

In July 1994, the Board remanded the case to the RO for 
further development.  Following the receipt of additional 
medical records, a supplemental statement of the case was 
issued in February 1999.  The appeal was received back at the 
Board in June 1999.  

In March 1999 the RO denied entitlement to service connection 
for a ear and a pulmonary disorder and the veteran has not 
submitted a notice of disagreement.  In May 1999 the veteran 
was furnished a statement of the case on the issue of 
entitlement to pension.  He had not filed a substantive 
appeal to that issue.  Therefore, the foregoing issues are 
not in appellate status.


REMAND

Review of the evidentiary record reflects that the issue of 
entitlement to service connection for a psychiatric disorder 
was previously denied by a VA rating decision of February 
1977.  The veteran was notified of this determination and of 
his procedural and appellate rights by VA letter dated 
February 25, 1977.  However, he did not appeal that 
determination within one year of this notification; 
therefore, that decision became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1998).  

The veteran sought to reopen his claim of entitlement to 
service connection for a psychiatric disorder and by a rating 
decision dated in December 1991, the RO essentially denied 
the veteran's claim on a de novo basis without considering 
whether new and material evidence had been submitted to 
reopen the claim.  The veteran filed a timely notice of 
disagreement with the December 1991 rating decision and this 
appeal followed.  

The Board notes that the April 1992 statement of the case, 
and the May 1992 and the February 1999  supplemental 
statements of the case did not contain the laws and 
regulations governing reopening of claims nor was there an 
explanation as to why the issue was considered on the merits.  
The RO failed to provide the veteran and his representative 
with the relevant laws and regulations pertaining to 
reopening a claim or submitting new and material evidence.  
Consequently, the statement of the case and subsequent 
supplemental statements of the case are inadequate.  
38 C.F.R. § 19.29 (1998).  

The Board must make an independent determination as to 
whether the veteran has submitted new and material evidence 
to reopen his claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  However, it could be prejudicial to the veteran 
for the Board to decide this question in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In addition, with regard to cases involving the question of 
whether new and material evidence has been submitted to 
reopen a claim, the VA has formerly relied on the test set 
forth in the decision of the United States Court of Appeals 
of Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) in Colvin v. 
Derwinski.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
This test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174.  

38 C.F.R. § 3.156(a) requires that, to reopen a claim, 
evidence submitted must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  In Hodge v. West, the 
U.S. Court of Appeals for the Federal Circuit stated that the 
test created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In Colvin, the Court was stated to 
have "impermissibly replaced the agency's judgment with its 
own" and "imposed on veterans a requirement inconsistent with 
the general character of the underlying statutory scheme for 
awarding veterans' benefits."  Colvin was therefore 
specifically overruled by the Court of Appeals in Hodge.  
Therefore the RO when it decides this case should do so under 
the standard in Hodge and 38 C.F.R. § 3.156(a).  Further, if 
it is decided that new and material evidence has been 
submitted then the RO should consider if the claim is well-
grounded and, if so, then the claim should be done on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999).  

In view of the above-cited decisions of the Court and 
applicable legal criteria, the Board concludes that 
additional development of the record is required prior to 
appellate consideration of the veteran's claim.  Accordingly, 
this case is hereby REMANDED to the RO for the following 
actions:

1.  The RO should reevaluate whether or 
not new and material evidence to reopen 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder has been submitted.  In making 
this determination, the RO should follow 
the provisions of 38 C.F.R. § 3.156(a), 
not the more restrictive requirements set 
forth in Colvin.  If it is determined 
that new and material evidence has been 
presented, then the RO should also 
consider whether the claim, as reopened, 
is well-grounded.  Elkins.  If it is 
reopened and well-grounded the RO should 
consider the claim on the merits.  

2.  If the determination remains adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
contains the laws and regulations 
governing reopening of claims, summarizes 
the pertinent evidence, all applicable 
law and regulations, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded a 
reasonable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




